         Case 1:21-cv-03665-SCJ Document 1 Filed 09/03/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,

      PLAINTIFF,

              v.                         CIVIL ACTION NO.:

 $46,971.01 IN FUNDS SEIZED
 FROM WELLS FARGO BANK
 ACCOUNT XXXXXX3913,

      DEFENDANT.

                   VERIFIED COMPLAINT FOR FORFEITURE

      COMES NOW the United States of America, Plaintiff in the above-styled

action, by Kurt R. Erskine, Acting United States Attorney, and Cynthia B.

Smith, Assistant United States Attorney, for the Northern District of Georgia,

and files this verified Complaint for Forfeiture, showing the Court as follows:

                          NATURE OF THE ACTION

1.    On or about May 3, 2021, pursuant to a valid federal seizure warrant,

      agents with the United States Secret Service (“USSS”) seized $46,971.01 in

      funds from Wells Fargo Bank account XXXXXX3913 in the name of K-A

      Solutions, Corp. (“the Defendant Funds”).




                                         1
       Case 1:21-cv-03665-SCJ Document 1 Filed 09/03/21 Page 2 of 6




2.   The Defendant Funds were seized from the Wells Fargo Bank branch

     located at 240 Peachtree Street, NW, Atlanta, Georgia 30303, a place within

     the jurisdiction of this Court.

3.   The Defendant Funds are presently within the jurisdiction of this Court

     and are being held by the United States Secret Service at a secure location.

4.   This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 1345 and

     1355.

5.   Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1395.


                           FORFEITURE STATUTES

6.   The Defendant Funds are subject to forfeiture pursuant to 18 U.S.C. §

     981(a)(1)(C) because they are derived from proceeds traceable to violations

     of 18 U.S.C. §§ 1343 (wire fraud) and 1344 (bank fraud).

7.   The Defendant Funds are also subject to forfeiture pursuant to 18 U.S.C. §

     981(a)(1)(A) because they were involved in transactions or attempted

     transactions in violation of 18 U. S. C. §§1956 and/or 1957.

                          FACTUAL BACKGROUND


8.   On March 19, 2021, the United States Secret Service ("USSS") received a call

     from a woman who believed herself to be a victim of a romance scam.




                                       2
        Case 1:21-cv-03665-SCJ Document 1 Filed 09/03/21 Page 3 of 6




9.    The victim resides in Atlanta, Georgia, and has sent approximately $300,000

      in the past year to a person she believed to be her boyfriend (“the

      boyfriend”) who she met on an internet dating site.

10.   The “boyfriend” falsely represented to the victim that he needed funds for

      various business ventures and medical issues.

11.   The victim sent the “boyfriend” money by wiring funds, sending cashier’s

      checks, and making cash deposits into various bank accounts which he

      controlled or were controlled by associates.

12.   The “boyfriend” provided specific instructions regarding the methods by

      which the victim was to send the funds and the accounts to which the

      funds were to be sent.

13.   The victim deposited funds into numerous different accounts with

      different names.

14.   The victim deposited the Defendant Funds into Wells Fargo Bank Account

      #3913 based on fraudulent misrepresentations.

              WELLS FARGO BANK ACCOUNT #XXXXXX3913

15.   On or about December 14, 2020, Wells Fargo Account #3913 was opened in

      Palmdale, California in the name of K-A Solutions Corp.

16.   Ahmad Kakar and Zia Kakar are the signers on the account.




                                        3
        Case 1:21-cv-03665-SCJ Document 1 Filed 09/03/21 Page 4 of 6




17.   On February 1, 2021, the victim went to the Wells Fargo Toco Hills Branch

      located at 2942 N. Druid Hills Road, NE, Atlanta, GA 30329 and deposited

      a cashier's check in the amount of $14,045.33 into the account.

18.   In making the deposit, the victim was following instructions given by the

      “boyfriend.”

19.   After the deposit, Wells Fargo Account #3913 contained the Defendant

      Funds at issue here.


20.   The Defendant Funds consist of funds which are proceeds traceable to

      fraud and were involved in money laundering transactions.

21.   On May 11, 2021, a seizure warrant was issued by a Magistrate Judge in

      the United States District Court for the Northern District of Georgia for all

      funds maintained in Wells Fargo Account XXXXXX3913.

22.   The seizure warrant was executed on May 12, 2021 at Wells Fargo Bank at

      240 Peachtree Street, NW, Atlanta, Georgia 30303.

23.   On or about June 16, 2021, the USSS received a claim from Zia Kakar for

      the Defendant Funds.


WHEREFORE, Plaintiff prays:

      (1)   that the Court forfeit the Defendant Funds to the United States of

            America;

      (2)   that the Court award Plaintiff the costs of this action; and
                                         4
  Case 1:21-cv-03665-SCJ Document 1 Filed 09/03/21 Page 5 of 6




(3)   that Plaintiff have such other and further relief as the Court deems

      just and proper under the facts and circumstances of this case.



This 3rd day of September, 2021.

                               Respectfully submitted,
                               Kurt R. Erskine
                               Acting United States Attorney



                                /s/ Cynthia B. Smith
                               Cynthia B. Smith
                               Assistant United States Attorney
                               Georgia Bar No. 655473
                               75 Ted Turner Dr., S.W.
                               Atlanta, Georgia 30303
                               404-581-6219
                               Cynthia.smith2@usdoj.gov




                                   5
         Case 1:21-cv-03665-SCJ Document 1 Filed 09/03/21 Page 6 of 6




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


UNITED STATES OF AMERICA,

      PLAINTIFF,

              v.                               CIVIL ACTION NO.:

$46,971.01 IN FUNDS SEIZED FROM
WELLS FARGO BANK ACCOUNT
XXXXXX3913,

      DEFENDANT.

            VERIFICATION OF COMPLAINT FOR FORFEITURE

      I, Special Agent Andrew Beeco, have read the Complaint for Forfeiture in

this action and state that its contents are true and correct to the best of my

knowledge and belief based upon my personal knowledge of the case and upon

information obtained from other law enforcement personnel.

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

           3rd
      This ______ day of September, 2021.


                                 __________________________________________
                                 SPECIAL AGENT ANDREW BEECO
                                 UNITED STATES SECRET SERVICE




                                        6
